Remarks
Claims 1-7, 11-13, and 17 (renumbered 1-11) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the November  6, 2020 Office Action, inter alia, claims 1, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niikura et al. U.S. Patent Publication (2016/0217177; hereinafter: Niikura) in view of Lakshman U.S. Patent Publication (2016/0350302; hereinafter: Lakshman) and further in view of Mamluk et al. U.S. Patent Publication (2017/0083540; hereinafter: Mamluk) and further in view of Kim et al. Non Patent Publication (“NVWAL: Exploiting NVRAM in Write-Ahead Logging”, March 2016, hereinafter: Kim)

	Niikura, Lakshman, Mamluk, and Kim alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claims 1, 11, and 17,  wherein each of the log entries includes a log record in which the data associated with a change of the database is stored, and metadata for the log record is recorded in a predetermined area allocated in the log record, and the log entries and the plurality of nodes are aligned based on a size of a page of the storing apparatus, wherein the performing journaling on the database by storing the generated log file in the storing apparatus includes embedding the metadata for the log record within the log record whose available space is greater than or equal to the size of the predetermined area allocated in the log record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152